PER CURIAM:
In this contested divorce case, the trial court found the defendant to be the innocent and injured party and granted him a divorce from plaintiff; and, in addition thereto, the court approved a property settlement entered into by the parties, and after having found it to be “fair and equitable” decreed specific performance of the same. Plaintiff has appealed only from the latter order.
The record reflects certain irreconcilable conflicts in the evidence which calls for our giving great deference to the finding of the trial court who had the parties and witnesses before him and was in a much better position to judge of their credibility than is this court; and, in addition thereto, we have concluded from our own review of the record that the trial court’s findings and conclusions are not clearly erroneous.
The judgment is affirmed.
MORGAN, P. J., HENLEY and DON-NELLY, JJ., and SCHOENLAUB, Special Judge, concur.